The motion of the named defendant, filed February 22, 2000, to dismiss the plaintiffs’ appeal and to vacate the judgment of the Appellate Court; Taft v. Wheelabrator Putnam, Inc., 55 Conn. App. 359, 742 A.2d 366 (1999); in which motion the defendant Putnam zoning commission joined, having been presented to the court, it is hereby ordered that the appeals are dismissed. The judgment of the Appellate Court is vacated and the appeals are remanded to that court with direction to dismiss the plaintiffs’ original appeal for lack of aggrievement.